Citation Nr: 1601431	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  15-29 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a balance disorder, to include Parkinson's disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1958 to July 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The claim on appeal was previously characterized as a service connection claim for balance problems; however, the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms and the other information of record.  Brokowski v. Shinseki, 23 Vet.App. 79 (2009).  A review of the claims file shows that the Veteran has also been diagnosed with Parkinson's disease.  Thus, to ensure that all potential disabilities are considered, the Board has characterized the issue on appeal as noted on the title page.

Subsequent to the June 2015 Statement of the Case, the Veteran submitted additional evidence without a waiver of initial RO consideration of the newly submitted evidence.  However, this evidence is subject to initial review by the Board, since the Veteran perfected his appeal in August 2015, and did not request that the agency of original jurisdiction (AOJ) initially review the evidence.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, 126 Stat. 1165 (amending 38 U.S.C.A. § 7015(e)(1) to provide an automatic waiver of initial AOJ review of evidence at the time of or subsequent to the submission of a substantive appeal where the substantive appeal is filed on or after February 2, 2013).  Thus, the Board accepts this evidence for inclusion in the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The evidence of record establishes that the Veteran was exposed to herbicides during his military service.

2. The Veteran's diagnosed Parkinson's disease is presumed to have been caused by his herbicide exposure in service.


CONCLUSION OF LAW

The criteria for service connection for a balance disorder, to include Parkinson's disease have been met.  38 U.S.C.A. §§ 1110 , 1111, 1131, 1132 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the favorable disposition of the Veteran's service connection claim, further discussion of the Board's duties to notify and assist is not necessary.

The Veteran seeks service connection for a balance disorder, to include Parkinson's disease.  He attributes his condition to herbicide exposure.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet.App. 247 (1999).  For chronic diseases, the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b) ; see Walker v. Shinseki, 708 F.3d 1331(Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection can also be established on a presumptive basis for certain diseases associated with exposure during service to herbicides.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  For purposes of establishing service connection for a disability claimed to be a result of exposure to Agent Orange, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).

The applicable criteria also provide that a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e) , will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  The diseases for which service connection may be presumed to be due to an association with herbicide agents must manifest to a degree of 10 percent at any time after military service.  38 C.F.R. § 3.307(a)(6)(ii).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  And, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38   (2007). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Based on a review of the evidence of record, the Board finds that service connection for a balance disorder, to include Parkinson's disease is warranted on a presumptive basis.  A January 2014 memorandum from the Joint Services Records Research Center (JSRRC) indicates that the Veteran had service in the Republic of Vietnam.  Therefore, exposure to herbicide agents, including Agent Orange, is conceded.  38 C.F.R. § 3.307(a)(6)(iii).  The medical evidence also establishes that the Veteran has Parkinson's disease.  The Veteran submitted a July 2015 Disability Benefits Questionnaire (DBQ) from a private provider that reflects a diagnosis of Parkinson's disease.  Parkinson's disease is listed as a disease associated with herbicide exposure.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Therefore, service connection may be warranted on a presumptive basis if the Veteran's Parkinson's disease manifested to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).  The July 2015 DBQ shows that the Veteran has severe balance impairment, is unable to walk, and is non-ambulatory.  In addition, the Veteran has stopped posture, slowed motion, speech changes, and loss of automatic movements.  Mild and moderate muscle rigidity and stiffness in the upper and lower extremities was also noted by the private provider.  Based on these findings, the Board concludes that the Veteran's Parkinson's disease manifested to a degree of at least 10 percent during his lifetime, and therefore, service connection is warranted. 


ORDER

Service connection for a balance disorder, to include Parkinson's disease is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


